Citation Nr: 0316177	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
hypertension.

2.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for skin 
disorders including tinea pedis and dyshidrotic eczema.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches and hematuria.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for muscle tension 
headaches.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for diabetes mellitus.
9.  Entitlement to service connection for degenerative joint 
disease of the left ankle.

10.  Entitlement to service connection for dysthymic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran served in the Army National Guard from May 1973 
to May 1994.  He had active service from December 1990 to 
August 1991 including service in the Persian Gulf from 
January 10 to April 28, 1991.

This case came to the Board of Veterans' Appeals (Board) from 
an August 1998 decision by the Winston-Salem, North Carolina, 
Regional Office (RO).  The Board remanded the case for 
further development of the evidence in December 2000, and the 
case is once again before the Board.

In the 2000 remand, all claims were styled as entitlement to 
service connection due to an undiagnosed illness.  Upon 
further review of the law and evidence, the Board finds that 
characterizing the issues as styled above is more in accord 
with the applicable law.

In the June 2003 Appellant's Brief, the veteran's 
representative contended that one of the issues on appeal is 
entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).  However, 
service connection for PTSD was denied in September 2001.  
The veteran did not appeal, and hence, that issue is not 
before the Board.  The representative's contention is, at 
most, an application to reopen.  Accordingly, this matter is 
referred to the RO for appropriate action pursuant to 
38 C.F.R. § 3.155(a) (2002).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension in August 1992 and for a skin disorder in 
September 1995.  He was notified of those decisions and 
advised of his right to appeal them, but he did not do so and 
the decisions became final.

2.  The evidence received since the August 1992 and September 
1995 RO decisions is not so significant that it must be 
considered in order to fairly decide the merits of those 
claims.

3.  May 1988 service medical records from a period of active 
duty training reflect a prior history of gout, and current 
symptoms of gout.  These records do not show evidence of a 
chronic worsening of a preexisting disorder.  There is no 
competent evidence that gout was aggravated during the 
veteran's 1990-1991 active duty tour.

4.  The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment for headaches, hematuria, 
degenerative disc disease of the lumbar spine, hearing loss, 
diabetes mellitus, or degenerative joint disease of the left 
ankle.

5.  Post-1991 medical records show headaches and hematuria, 
but that symptom and sign, respectively, have not been 
attributed to an undiagnosed illness or, otherwise, to the 
veteran's active duty service.

6.  May 1997 medical records show complaints of back pain 
after a motor vehicle accident, and subsequent medical 
records show diagnoses of chronic lumbosacral strain or 
degenerative disc disease.  There is no medical evidence 
linking a lumbar disorder to the veteran's active duty 
service.

7.  Pre-1991 medical records show hearing impairment, and 
post-1991 medical records show hearing loss, but there is no 
medical evidence linking hearing loss to the veteran's 1990-
1991 active duty tour.

8.  Diabetes mellitus was first diagnosed in 1998.  There is 
no medical evidence linking diabetes to the veteran's active 
duty service.

9.  Post-1991 medical evidence shows occasional left ankle 
swelling, due to gout or to a remote injury.  There is no 
medical evidence linking a chronic left ankle disorder, 
including degenerative joint disease, to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since 
August 1992 and September 1995 RO decisions which denied, 
respectively, entitlement to service connection for 
hypertension and a skin disorder.  The claims of entitlement 
to service connection for hypertension and for skin 
disorders, including tinea pedis and dyshidrotic eczema, are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The veteran did not incur or aggravate gout, muscle 
tension headaches, degenerative disc disease of the lumbar 
spine, hearing loss, diabetes mellitus, or degenerative joint 
disease of the left ankle, in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326, 3.385 (2002).

3.  The veteran did not incur an undiagnosed illness, 
manifested by headaches and hematuria, in service.  
38 U.S.C.A. §§ 1110, 1117, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the course of this appeal.  The VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

In this case, the August 1992 RO decision notified the 
veteran that service connection for hypertension was denied 
because the evidence showed that it preexisted his active 
military service and was not aggravated therein.  In June and 
July 1995 letters, the RO asked the veteran for medical 
evidence relative to his claim of entitlement to service 
connection for a skin disorder.  A September 1995 letter 
notified him that his claim was denied due to his failure to 
respond.  

The August 1998 RO decision notified the veteran that claims 
of entitlement to service connection for tinea pedis, 
dyshidrotic eczema, gout, headaches, hematuria, degenerative 
disc disease of the lumbar spine, bilateral hearing loss, 
diabetes mellitus, and degenerative joint disease of the left 
ankle, was denied either due to the lack of medical evidence 
showing that the disorders were incurred in service, or to 
the lack of current medical evidence of the disorders.  

An October 1998 Statement of the Case, and a September 1999 
supplement thereto, reiterated the shortcomings in the 
veteran's claims and explained the applicable law.  

The December 2000 Board decision alerted the veteran to the 
VCAA.  A March 2001 RO letter advised him of the provisions 
of VCAA, and solicited from him, and offered VA assistance in 
obtaining, certain specific evidence in support of his 
claims.  The veteran failed to respond to the RO letter.  
January, February, May, and October 2001 RO letters also 
solicited evidence from the veteran, but he failed to respond 
to those letters as well.

The relevant evidence of record includes service personnel 
and medical records, a transcript of his testimony at an 
August 1999 RO hearing, VA treatment records and examination 
reports, and statements from the veteran, his friend, and his 
mother.  

In an April 2003 letter, the RO advised the veteran that his 
case was being sent to the Board, and invited him to submit 
any additional evidence he had directly to the Board, but he 
failed to respond to that letter.

Save for matters addressed in the remand section of this 
decision, there is no information, from the veteran or 
otherwise in the file, that suggests the location of 
additional relevant evidence.  The Board is unaware of any 
such evidence, and finds that all available relevant evidence 
has been obtained and is of record.  Since there is no 
relevant evidence not of record, it is not possible for VA to 
notify the veteran of additional evidence he should obtain 
and evidence VA would obtain, and any failure to provide such 
a pro forma notice could not constitute more than harmless 
error.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, save for matters addressed in the remand section 
of this decision, the Board finds that all relevant evidence 
has been obtained, and that VA has complied with the notice 
and duty-to-assist provisions of VCAA, and turns now to the 
law applicable to these claims.

First, service connection is granted for disability resulting 
from injury or disease incurred or aggravated in active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which a veteran is disabled from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training during which the veteran is disabled from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

"Active duty for training" means full-time training duty-
where the service member is available for duty around-the-
clock-performed by members of the reserve components, i.e., 
the National Guard and Reserves.  An example of active duty 
training is annual two-week training sometimes referred to as 
"summer camp."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

Inactive duty training is training duty, other than full 
time, performed by members of reserve components.  An example 
of inactive duty training is the "weekend drill."  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, in the case 
of a member of a reserve component not on active duty, 
service connection is granted for either an injury or disease 
incurred during active duty for training, but only for an 
injury incurred during inactive duty training.

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred while in 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the appellant 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence linking a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Generally, a veteran is presumed to have been in sound 
condition when examined and accepted for service save for 
disorders noted at the entrance examination or where clear 
and unmistakable evidence shows that a disorder preexisted 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If 
disability due to a preexisting disorder increases during 
service, the preexisting disorder is presumed to have been 
aggravated in service unless clear and unmistakable evidence 
shows that the increased disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  However, a mere transient flare-up during service 
of a preexisting disorder does not, in the absence of 
evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

A VA decision denying entitlement to service connection is 
final in the absence of a timely perfected appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  Final VA 
decisions are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

To reopen a claim denied by a final VA decision, the veteran 
must present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New and material 
evidence" is evidence not previously considered by VA 
adjudicators, that is neither cumulative nor redundant, that 
bears directly and substantially upon the specific matter 
under consideration, and that, by itself or in connection 
with other evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  The regulation, 
38 C.F.R. § 3.156, was amended, see 66 Fed. Reg. 45630 (Aug. 
29, 2001), but the amendment was not effective until August 
29, 2001, long after the veteran's application to reopen was 
received by VA, so the amendment is not applicable here.

In 1994, Congress found that some Persian Gulf War veterans 
were plagued with various maladies that defied diagnosis, and 
passed the Veterans' Benefits Improvements Act of 1994 
section 106 of which was codified at 38 U.S.C.A. § 1117.  
Under the provisions of section 1117, VA may pay compensation 
to a veteran of the Persian Gulf War who has a chronic 
disability that (1) became manifest while serving on active 
duty in the Southwest Asia theater of operations, or (2) 
became manifest to a degree of 10 percent or more within a 
period to be prescribed by regulation, when such chronic 
disability is due to an "undiagnosed" illness.  The 
implementing regulation, 38 C.F.R. § 3.317, provides that VA 
will pay compensation to a Persian Gulf War veteran who 
exhibits, before December 31, 2006, objective indications of 
chronic disability that cannot, by history, physical 
examination, or laboratory tests, be attributed to any known 
clinical diagnosis.  The regulation suggests signs or 
symptoms that may be manifestations of undiagnosed illnesses, 
but it is clear that medical evidence is needed to determine 
whether, in a given case, the signs or symptoms manifested 
are attributable to a known clinical diagnosis or to an 
undiagnosed illness.  

The regulation further provides that "objective indications 
of chronic disability" means either objective evidence 
perceptible to an examining physician or other nonmedical 
indicators capable of independent verification.  In addition, 
the regulation provides that "chronic" means that the 
disability persisted for at least six months after its 
earliest manifestation.  Section 1117 amounted to a change in 
the substantive law with regard to veterans of the Persian 
Gulf War.

When a change in law creates a new basis of entitlement to 
benefits, a claim under the provisions of the changed law is 
separate and distinct from one previously and finally denied 
under the law in effect prior to the change, and that is true 
even in the absence of new and material evidence.  Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993).  In recognition of this 
principle, the Board, in the December 2000 decision, 
determined that the claim for entitlement to service 
connection for hypertension due to an undiagnosed illness was 
one separate and distinct from the claim denied in August 
1992, and declined to characterize the issue on appeal as one 
to reopen a claim previously and finally denied.

It is, however, important to distinguish, and not equate, 
diagnosis and etiology.  Though the etiology of a disorder 
may be unknown, it may be, nevertheless, a known disease or 
diagnostic entity.  An example is essential hypertension.  
"Essential hypertension" is idiopathic; it has no 
discoverable organic cause; its etiology is unknown.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 581, 801 (28th ed. 1994).  
But hypertension is a disease entity unto itself.  When 
physical examination shows objective indications of a 
disorder, e.g., elevated blood pressure, and hypertension is 
diagnosed, a claim for entitlement to service connection for 
elevated blood pressure due to an undiagnosed illness will 
not lie as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Citing the legislative history of the 
Veterans Benefits Improvements Act of 1994, the VA General 
Counsel concluded that "Congress intended to authorize 
compensation under 38 U.S.C. § 1117 only for illnesses which 
could not be diagnosed and did not intend to alter VA's 
existing authority to pay compensation for diagnosed 
illnesses."  VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (Oct. 22, 
1998).  (Emphasis added.)  The Board is bound by opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c).

In view of the foregoing, the Board finds that hypertension, 
tinea pedis, dyshidrotic eczema, gout, degenerative disc 
disease, hearing loss, diabetes mellitus, and degenerative 
joint disease, are known disease processes and known 
diagnostic entities.  Accordingly, since these diagnoses have 
been made, any resulting disability cannot be attributed to 
an undiagnosed illness, and service connection for these 
known diagnostic entities cannot be granted pursuant to the 
Veterans' Benefits Improvements Act of 1994.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317; VAOPGCPREC 8-98.  In contrast, 
while a headache may be a diagnostic entity, e.g., migraine, 
but it may also represent an objective symptom of an 
undiagnosed illness.  Further, hematuria is not a diagnostic 
entity, but it may be a sign of an illness diagnosed or not.  
Thus, it is appropriate to review the evidence relative to 
headache and hematuria under the provisions of the 
aforementioned law.

Since entitlement to service connection for hypertension was 
denied in 1992, and entitlement to service connection for a 
skin disorder was denied in 1995, and both of those decisions 
became final, the question before the Board, with respect 
thereto, is whether new and material evidence has been 
received to reopen those claims.  Claims of entitlement to 
service connection for tinea pedis and dyshidrotic eczema 
cannot be considered claims for skin disorders distinct from 
the claim denied in 1995 as the history the veteran has given 
of those disorders shows that they are the same skin 
disorders for which he sought service connection in 1995.  
The Board notes that the 1995 RO decision was not made on the 
merits of the claim, but was based on the veteran's failure 
to respond to RO requests for information.  Nevertheless, it 
was the last disallowance of the claim for entitlement to 
service connection for a skin disorder and since the veteran 
failed to appeal it, and it became final.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

At this juncture, the issues before the Board are as stated 
on the first page of this decision, and it is necessary to 
digress briefly to address a procedural matter.  In the 
August 1998 decision, it appears, from the manner in which 
the issues were characterized, that the RO reviewed evidence, 
except for evidence relative to hypertension, under the 
provisions of 38 U.S.C.A. § 1117.  (With regard to the 
hypertension claim, the evidentiary review by the RO was 
whether new and material evidence had been submitted, i.e., 
the current posture of the claim.)  However, except for the 
claims for entitlement to service connection for headaches 
and hematuria, the Board will review the evidence relative to 
the other claims under the provisions of 38 U.S.C.A. §§ 1110, 
1131; Rabideau; and 38 C.F.R. § 3.303.  That is, the Board 
will address the matter of direct service connection for 
those diagnosed disorders rather than service connection for 
them due to an undiagnosed illness.  Thus, it appears that 
the issue before the Board is different than that adjudicated 
by the RO.

In addition, in the August 1998 decision, the RO reviewed de 
novo all of the evidence relative to the claims for 
entitlement to service connection for dyshidrotic eczema and 
tinea pedis.  The Board has, however, found that the 
September 1995 RO decision was a final disallowance of the 
claim for entitlement to service connection for a skin 
disorder, and that new and material evidence is needed to 
reopen that claim.  Thus, the Board's review of the evidence 
relative to skin disorders will be more limited than was that 
of the RO.  It cannot be said, however, that the veteran was 
unaware of the law relative to new and material evidence as 
the October 1998 Statement of the Case notified him thereof 
albeit in connection with his application to reopen the claim 
for entitlement to service connection for hypertension.

When the Board addresses in its decision a matter that had 
not been addressed by the RO, it must consider whether the 
veteran's due process rights-rights to notice and 
opportunity to be heard-are abridged thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 392-5 (1993); VAOPGCPREC 16-92; 57 
Fed.Reg. 49747 (1992).  The United States Court of Appeals 
for Veterans Claims has said:

It is axiomatic that claimants do not 
submit claims merely for the reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.

Bernard, 4 Vet. App. at 392.  Thus, with regard to whether 
new and material evidence has been submitted with which to 
reopen a claim for service connection for skin disorders, it 
would be folly to assume that the veteran would have 
submitted different evidence than that received had he known 
of the requirement for new and material evidence.  Rather, 
the Board finds that he submitted all of the evidence 
pertinent to his claims of which he was aware.  Thus, the 
Board has considered whether the veteran's rights will be 
abridged if the Board reviews the evidence for that which is 
new and material evidence, and concludes that they will not.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (the 
Board must review all questions necessary to the decision in 
a matter regardless of the scope of review by the RO).

Accordingly, with regard to the claims of entitlement to 
service connection, other than the application to reopen 
claims of entitlement to service connection for hypertension 
and skin disorders, the characterization of the claims by the 
RO as due to an undiagnosed illness belies their treatment in 
the August 1998 decision.  There, the claims were denied 
because the disorders were diagnosed entities or did not 
otherwise meet the criteria for service connection as 
manifestations of an undiagnosed illness, and because there 
was a lack of evidence of the disorder in service or for lack 
of medical evidence linking a current disorder to service.  
Accordingly, the veteran will suffer no prejudice when the 
Board reviews the evidence using the same approach without 
regard to the manner in which the claims were styled by the 
RO.

Whether new and material evidence has been received with 
which to reopen a claim for entitlement to service connection 
for hypertension

The veteran's service medical records include a May 1985 
quadrennial National Guard examination report showing a blood 
pressure reading of 150/106.  The examiner noted elevated 
blood pressure and recommended evaluation and treatment of 
high blood pressure.

In May 1988, while on active duty training the veteran sought 
medical treatment for an unrelated disorder.  At that time 
his blood pressure readings were 170/110, 148/96 and 160/114.  
The appellant said he had been prescribed antihypertensive 
medication a year earlier, but discontinued its use without 
his doctor's knowledge.  He denied headaches and any other 
symptoms.  He was advised to consult with his physician after 
annual training.

A February 1989 service medical record noted, incidental to 
treatment for an unrelated disorder, that the veteran had a 
two-year history of hypertension, that he had been followed 
during that time by his private doctor, that he had been 
taking antihypertensive medication, and that he was currently 
out of medication.  His blood pressure was 122/70, and 
antihypertensive medication was prescribed.

A report of a May 1989 quadrennial National Guard examination 
showed blood pressure of 160/100.  The examiner noted a 
three-year history of hypertension and treatment for it by 
the veteran's private doctor.

In December 1990, the veteran was ordered to active duty for 
Operation Desert Shield.  Service medical records showed 
blood pressure of 150/96, and noted that the veteran was 
followed for hypertension by his private doctor.  
Antihypertensive medication was prescribed.

In March 1991, the veteran was seen for a blood pressure 
check.  Blood pressure was 152/92, 160/100, 164/96, and 
162/92.  Treatment was noted, the diagnosis was uncontrolled 
hypertension, and medication was adjusted.  He returned to 
the clinic some two weeks later in April 1991, and blood 
pressure was 138/86 and 140/82.

In June 1991, the veteran returned to the United States, and 
a service medical record dated then showed blood pressure of 
148/80.

At a July 1991 demobilization examination, blood pressure was 
138/90, and the examiner noted that it was well controlled by 
medication.  The appellant was assigned a permanent profile 
for hypertension.

In August 1991, a medical service corps officer, who was not 
a physician wrote that the appellant incurred hypertension 
while on active duty.  This opinion, however, is not 
competent in light of that fact that the officer was a lay 
person.

At a July 1992 VA examination, the veteran claimed that 
hypertension was diagnosed in December 1990, and that 
medication was prescribed, but he was not currently taking 
it.  Blood pressure readings were 170/112, 156/112, and 
152/112.  The diagnoses included severe hypertension, 
untreated.

The August 1992 RO decision noted that the veteran had 
hypertension before he entered active service, determined 
that it was not aggravated therein, and denied service 
connection therefor.  A letter later that month notified the 
veteran of that decision and advised him of his right to 
appeal it.  He did not appeal the decision within the time 
prescribed for doing so, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302, 20.1103.  To reopen the claim, 
new and material relevant evidence must be received with 
which to do so.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In October 1997, the veteran sought to reopen the claim.  The 
RO obtained records, dated from July 1992 to December 1997, 
from Family Medical Care of Greenville, North Carolina.  The 
July 1992 record noted that the veteran had been taking 
antihypertensive medication, but had stopped.  Blood pressure 
was 170/122 and 172/112, and antihypertensive medication was 
prescribed.  Subsequent treatment records showed systolic 
pressure ranging from 124 to 200 and diastolic pressure 
ranging from 82 to 120.  None of these records includes an 
opinion suggesting that hypertension was aggravated between 
December 1990 and August 1991.

In August 1997, the veteran underwent a Persian Gulf Registry 
examination, and blood pressure was 180/108.

At an April 1998 VA examination, the veteran reported 
hypertension diagnosed in 1990.  On examination, four blood 
pressure readings averaged 175/94.  Diagnoses included 
hypertension with electrocardiographic evidence of left 
ventricular hypertrophy.

At an August 1999 hearing, the veteran did not testify about 
hypertension.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his hypertension, but he did not respond.

Following a February 2002 VA examination the veteran was 
diagnosed with asymptomatic hypertensive cardiovascular 
disease.  The examiner opined that the appellant most likely 
had essential hypertension.  

In a December 2002 addendum the examiner said that the 
veteran's hypertension was essential hypertension, and not an 
undiagnosed illness.

Though the veteran has reported to examiners that his 
hypertension began while he was stationed in the Persian 
Gulf, his service medical records belie this assertion.  
Those records clearly show that his hypertension preexisted 
his 1990-1991 active service, and there was no evidence 
before the August 1992 decision, and there is none since, 
that suggests that hypertension was aggravated during his 
1990-1991 active duty tour.  Thus, the Board finds that new 
and material evidence has not been received with which to 
reopen the claim for service connection for hypertension.




Whether new and material evidence has been received with 
which to reopen a claim for entitlement to service connection 
for skin disorders including tinea pedis and dyshidrotic 
eczema

The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a skin disorder.  
Moreover, in April and July 1992 Desert Shield/Storm Out-
Processing Checklists, he denied skin infections and unusual 
rashes.  In March and July 1991, he said he had never had, 
and did not then have, any skin disease.  On examination in 
July 1991, his feet and his skin were normal by clinical 
evaluation.

At a July 1992 VA examination the appellant's skin was 
normal.

In May 1995, the veteran claimed entitlement to service 
connection for a skin disorder.  In June and July 1995 
letters, the RO asked the veteran for information about 
treatment of his skin condition, but he failed to respond to 
those letters.  Accordingly, in a September 1995 letter, the 
RO notified him that his claim was denied.  He did not appeal 
the decision within the time prescribed for doing so, and it 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 
20.1103.  To reopen the claim, new and material relevant 
evidence must be received with which to do so.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In October 1997, the veteran sought to reopen the claim.  
Records received from Family Medical Center included one 
dated in March 1996 which showed a dry scaly rash on the 
fingers, and a pertinent diagnosis of eczema.

Records obtained from the VA hospital included a report of an 
August 1997 Persian Gulf Registry examination that noted 
scaling between the fourth and fifth toes bilaterally, and 
blisters between the fingers of the right hand.  A September 
1997 letter, a follow-up to the Persian Gulf Registry 
examination, advised the veteran that that examination 
revealed, tinea pedis, and dyshidrotic eczema.

At an October 1997 VA dermatologic examination, the veteran 
reported a skin disorder of the hands and feet since 1990 or 
1991.  On examination there were no clinical signs of tinea 
pedis, nevertheless, tinea pedis was diagnosed.  There was a 
dermatitis of the hands that was consistent with "use-
related" dermatitis or dyshidrotic eczema.

At an April 1998 VA examination of the veteran's hands, there 
were no vesicles or discharge, but there was a small papular 
lesion of the left index finger.  The skin on the feet was 
clear except for scaling lesions between the first and second 
toes of the right foot.  Diagnoses included dyshidrotic 
eczema of the hand, and tinea pedis of the right foot with no 
active lesions currently.

At an August 1999 hearing, the veteran testified that he did 
not have a skin disorder before his active duty tour.  He 
said skin disorders began in service, and he treated a skin 
disorder of the right foot with an over-the-counter powder.  
He denied seeking medical treatment for skin disorders in 
service, and stated that the skin on his hands was first 
treated by Dr. Klein in 1991.  The foot skin disorder was 
first treated by VA in 1997.  He reported using salve on his 
hands which helped, but offered that the disorder flared-up 
if he failed to use the medication.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his skin disorders, but he did not respond.

At a February 2002 VA examination, the veteran reported that 
he had tinea pedis in the National Guard before active 
service.  On examination there was some intertrigo, but no 
lesions, between the toes of both feet.  The toenails were 
slightly atrophied which suggested a chronic condition.  The 
veteran said the skin on his hands was clear at present, but 
close examination revealed several very tiny, raised, 
irregular areas, typical of eczema, about the first fingers 
bilaterally.  The diagnoses were chronic, mild tinea pedis 
that preexisted active duty, and mild dyshidrotic eczema.  
The examiner opined that these disorders were not related to 
the appellant's Gulf War service.

In a December 2002 addendum to his report, the examiner said 
that tinea pedis began before active duty, that the veteran 
noted it during active duty, and continued to the present.  
He said that the date of onset of eczema could not be 
determined, and that it was thought to be an autoimmune 
disorder but was benign in this veteran.  He said that 
neither skin disorder was an undiagnosed illness.

Since the RO had no evidence before it in September 1995 that 
the veteran had skin disorders of the hands and feet, all of 
the evidence of same received since 1995 is new.  It is 
material to the extent that it bears directly and 
substantially upon the specific matter under consideration.  
Hodge; 38 C.F.R. § 3.156(a).  The earliest medical evidence 
of eczema is dated in March 1996 and the earliest medical 
evidence of tinea pedis is dated in August 1997.  Further, 
there remains no evidence of any in-service treatment for 
skin disorders, nor is there any evidence linking a current 
skin disorder to service.  Thus, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  In sum, new and 
material evidence has not been received with which to reopen 
the claim for entitlement to service connection for skin 
disorders including tinea pedis and dyshidrotic eczema.

Entitlement to service connection for gout

The earliest relevant evidence of record is a May 1988 
service medical record made by a unit surgeon while the 
veteran was at annual training.  There the veteran gave a 
two-day history of increasing pain of the left great toe.  He 
denied trauma but described a history of gout.  The diagnoses 
were rule out gout and rule out arthritis, and the veteran 
was referred to the dispensary.  At the dispensary, he gave a 
history of gout in the same area over the prior two years.  
The assessment was gout versus tendonitis.

At a July 1992 VA examination, he did not give a history of 
gout, but uric acid was elevated.

Between December 1992 and September 1997, the veteran was 
periodically seen by a private physician at Family Medical 
Care for complaints of left foot and ankle pain.  The veteran 
was diagnosed with gout.  The examiner did not offer any 
opinion linking gout to the veteran's service.

At an August 1997 Persian Gulf Registry examination, the 
veteran claimed that, while in the Persian Gulf, he had pain 
in the left great toe.  He gave a history of gout in the feet 
and ankles.  Uric acid was elevated.

At an April 1998 VA examination, the veteran gave a history 
of gout, and on examination uric acid was elevated.  The 
diagnoses included hyperuricemia.

At an August 1999 hearing, the veteran did not testify about 
gout.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his gout, but he did not respond.

At a February 2002 VA examination, the veteran gave a history 
of hyperuricemia, flare-ups of foot pain, but no history of 
injury.  The examiner noted such a history was typical of 
gout.  The veteran did not know when he began having problems 
with gout, but thought it might have been within one year of 
his active duty tour.  Following examination the diagnoses 
included gout.  The examiner said that gout was unrelated to 
the veteran's active service.  

In a December 2002 addendum to his report, the examiner noted 
that gout was a metabolic disorder, not an undiagnosed 
illness.  If gout began within the first postservice year, 
however, the examiner opined that it could be related to 
service.

The earliest medical evidence of gout is a May 1988 record 
made during the veteran's annual training.  At that time he 
gave a two-year history of gout.  Hence, the record raises 
the question whether service connection can be granted for 
gout on the basis of an attack during active duty for 
training.  Although a veteran is generally presumed to be in 
sound condition when accepted in service, see 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b), that presumption does not apply 
to periods of active duty for training unless the appellant 
is a veteran for that particular period of service.  As the 
appellant is not a veteran based on his active duty service 
in May 1988, Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995), he is not presumed to have been in sound condition at 
the start of that period of annual training.  Hence, it is 
appropriate to give credence to history he gave then of the 
onset of gout two years earlier.

That said, the next question that must be addressed is 
whether service connection can be granted for gout based on 
aggravation of the preexisting disorder during that period of 
annual training.  If disability due to a preexisting disorder 
increases during service, the preexisting disorder is 
presumed to have been aggravated.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Service connection based on aggravation 
of a preexisting disorder, however, is not warranted if its 
manifestation in service represents merely a transient flare-
up rather than a worsening of the underlying disorder.  Hunt.  
There is no medical evidence in this record to suggest that 
the May 1988 gout attack reflected a worsening of the 
disorder.  Thus, service connection for gout, based on 
aggravation during annual training of a preexisting disorder, 
is not warranted.

Finally, the veteran's service medical records do not reflect 
an attack of gout during his 1990-1991 active duty tour.  In 
addition, he had no symptoms of gout at a July 1992 VA 
examination though laboratory reports show elevated uric acid 
at that time.  Since he had no symptoms of gout between May 
1988 and December 1992, there is no basis for granting 
service connection for gout aggravated during the veteran's 
active duty service in the Persian Gulf.

Entitlement to service connection for headaches or hematuria

In December 1990, the veteran's unit was mobilized for 
service in the Persian Gulf.  During a medical screening, 
blood pressure was 150/96, and the veteran requested refill 
of a prescription for antihypertensive medication.  He 
complained of chronic headaches, which the examiner said were 
being treated by his private doctor.  The examiner said 
hypertension was asymptomatic, and did not attribute 
headaches to hypertension.  Subsequent service medical 
records do not reflect complaints, diagnoses, or treatment of 
headaches.  

The service medical records do not reveal any complaints, 
findings or diagnoses pertaining to hematuria.

At a July 1992 VA examination, he did not give a history of 
hematuria, but reported pulsating headaches in December 1990 
that resolved with treatment for hypertension.  He had since 
discontinued the antihypertensive medication and the 
headaches had recurred.  Diagnoses included hypertension with 
headaches.

An August 1997 record by his private doctor noted that the 
veteran was in for a blood-pressure check, and that he had 
had a headache the day before, but the doctor said that was 
the first headache he had had.

At the August 1997 VA Persian Gulf Registry examination, the 
veteran reported three or four right-sided headaches per 
week.  Physical examination revealed two red blood cells in 
his urine.

At an April 1998 VA examination the veteran noted a history 
of blood in his urine in 1997, with follow-up cystoscopic and 
intravenous pyelogram studies revealing no etiology for the 
finding.  No blood was found in the veteran's urine on 
examination in April 1998.

At a May 1998 VA neurologic examination, the veteran reported 
frontal headaches since 1991.  He described pain, worse in 
the morning, of 45 minutes to one hour; and said it was 
unrelated to effort or seasons of the year.  He reported that 
the longest period he went without headaches was two weeks.  
After the examination, the diagnosis was muscle tension 
headaches, neurologically negative.

At the August 1999 hearing, the veteran denied a history of 
headaches prior to his active duty tour.  He reported that 
his headaches began in service, that he had sought medical 
care for headaches and hypertension was diagnosed at that 
time, and that he treated the headaches in service with over-
the-counter medication.  He said that, after he finished his 
active duty tour in 1991, he lost time from work each week 
due to headaches.  More recently, he reported losing time 
from work once or twice each month due to headaches.  He 
claimed he had been treated for headaches by his private 
doctor from the summer of 1992 to the present.  He also 
claimed that he had been treated for headaches at the VA 
hospital.  When asked about treatment prescribed, he referred 
to antihypertensive medication.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his headaches and hematuria.  The veteran did 
not respond.

At a February 2002 VA examination, the veteran reported 
hematuria on one occasion in the past, but not since, and 
urinalysis failed to show it currently.  He also gave a ten-
year history of headaches, about three per month of about 45 
minutes duration, in the right frontal area.  He denied an 
aura and related symptoms, and the headaches were not 
associated them with any particular cause.  The veteran 
worked full time and did not miss work due to headaches, did 
not see a doctor for them, and said they had not increased in 
frequency, duration, or intensity.  After the examination, 
the diagnoses were tension headaches, and remote hematuria, 
cleared, no disease found.

In a December 2002 addendum a VA examiner described the 
veteran's headaches as mild and nondebilitating.  He noted 
that they had not required medical treatment, that neurologic 
examination was negative, and that they had been diagnosed as 
muscle tension headaches.

In this case, hematuria was noted on one occasion in 1997, 
not since, and not currently.  Although hematuria is not a 
disability, it may be a sign of one, but if it was a sign of 
a disability in 1997, the disability resolved.  Service 
connection is not warranted in the absence of evidence of a 
current disability, Brammer v. Derwinski, 3 Vet. App. 223 
(1992), and that is true whether the disability is due to a 
diagnosed, or an undiagnosed, illness.

With regard to headaches, the veteran reported them in 
December 1990, and hypertension was diagnosed.  He noted that 
the headaches resolved, and has associated their resolution 
with antihypertensive treatment.  Headaches were not noted 
again while he was on active duty.  He next reported 
headaches at a July 1992 VA examination, after discontinuing 
his antihypertensive medication.  The veteran testified that 
he sought medical care for headaches in the summer of 1992, 
soon after his active-duty tour, but there are no records of 
such treatment.  Headaches were noted by his private doctor 
on one occasion in August 1997, but the doctor did not 
attribute them to another disorder or to the veteran's 
service.  More recently, muscle tension headaches have been 
diagnosed, apparently on the basis of history from the 
veteran.

Health care professionals have not contended that the 
veteran's headaches are a manifestation of an undiagnosed 
illness.  Indeed, such an association cannot be made because 
neurologic examinations have been negative, and there are no 
objective indications of chronic disability so as to satisfy 
the requirements of 38 C.F.R. § 3.317.  In view of the 
foregoing, service connection is not warranted for headaches, 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as a 
manifestation of an undiagnosed illness.

Nevertheless, since the law does not operate to exclude the 
traditional approach to service connection claims, service 
connection may be established, without the benefit of a legal 
presumption, by evidence that the veteran incurred in service 
a disability manifested by headaches.  38 U.S.C.A. § 1110; 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 
38 C.F.R. § 3.303(d).  

In this case, however, diagnoses of headaches have been based 
solely on history from the veteran.  A transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  In sum, there is no medical 
evidence in this record linking headaches to his active duty 
service.  Without competent evidence of such a link, service 
connection for headaches is not warranted on a direct basis.  
Rabideau.



Entitlement to service connection for degenerative disc 
disease of the lumbar spine

The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a back disorder.  At a 
March 1991 examination, he denied recurrent back pain, and 
his spine was normal by clinical evaluation.  He made the 
same report, and the same findings were made, at a July 1991 
demobilization examination.

A back disorder was not reported or diagnosed during the 
veteran's July 1992 VA examination.

The earliest medical evidence of a back disorder is found in 
a May 1997 record from the veteran's private doctor.  At that 
time, the veteran reported that, on the day before, he was on 
his motorcycle when an automobile backed into him.  He tried 
to prevent the motorcycle from falling over, and twisted his 
back in the process.  After an examination, the diagnoses 
were motor vehicle accident, paraspinal muscle and ligament 
strain/sprain, and paraspinal muscle/ligament  with strain.  

Subsequent 1997 records from Family Medical Care showed 
complaints and treatment for back pain with radiculopathy.

At the August 1997 VA Persian Gulf Registry examination, the 
veteran reported intermittent low back pain that radiated to 
the right calf.  Physical examination revealed the back to be 
nontender and to demonstrate a full range of motion.

At an April 1998 VA examination the veteran reported back 
pain in 1991.  X rays in 1998 indicated degenerative disc 
disease from L3 to S1.  Physical examination led to a 
diagnosis of lumbar degenerative disc disease evidenced by x-
ray study.

At a May 1998 VA neurologic examination, the veteran gave a 
six- to eight-year history of back pain.  There were no 
related findings on examination.  The diagnosis was back 
pain, neurologically negative.

At the August 1999 hearing, the veteran testified that back 
pain started while he was on active duty, but he did not seek 
medical treatment for it and did not take over-the-counter 
medication.  He claimed he was treated for back pain by his 
private doctor soon after his 1990-1991 active duty tour, and 
treatment included steroids.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his back disorder, but he did not respond.

At a February 2002 VA examination, the veteran claimed that 
back pain began when he was on active duty.  He stated, 
however, that the pain did not preclude lifting or interfere 
with employment.  Following a physical examination the 
diagnosis was chronic lumbar strain.  An orthopedist amended 
his diagnosis to include degenerative disc disease.  The 
examiner found no reason to relate the disorder to the 
appellant's gulf war service.

In a December 2002 addendum to his report, the examiner said 
the veteran has mild degenerative disc disease and that, 
according to history he gave, back pain began while he was on 
active duty.

There is no medical evidence that the veteran's back pain 
began while he was on active duty, and there is no credible 
evidence of continuity of symptomatology relating a current 
back disorder to service.  Moreover, a simple history 
provided by the veteran is not competent medical evidence 
merely because it was recorded by a health care professional.  
LeShore; Savage.  Rather, the medical evidence shows that the 
veteran's back pain began after a May 1997 motor vehicle 
accident some three years after his retirement from the 
National Guard.  Again, there is no competent medical 
evidence linking degenerative disc disease to the appellant's 
service.  In the absence of same, service connection is not 
warranted.  Rabideau.

Entitlement to service connection for hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records include a May 1989 
National Guard periodic examination.  Audiometric testing 
showed hearing thresholds, in decibels, at the following 
levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
5
25
15
LEFT
20
15
5
10
30

These results reveal no hearing disability as defined by 
38 C.F.R. § 3.385.

At the July 1991 demobilization examination, audiometric 
testing showed hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
20
35
20
LEFT
25
25
10
10
20

These results reveal no hearing impairment as defined by 
38 C.F.R. § 3.385.

Audiometric testing was not conducted at a July 1992 VA 
examination.

In a December 1997 statement, the veteran's fiancée said she 
had noted that his hearing was impaired.  Though her 
statement cannot be construed to be a claim in accord with 
38 C.F.R. §§ 3.151(a), § 3.155(a) (2002), the RO, 
nevertheless, arranged for audiometric testing.

April 1998 VA audiometric testing showed hearing thresholds, 
in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
15
35
45
LEFT
30
35
25
15
45

Speech discrimination scores were 96 percent in the right ear 
and 94 percent in the left.  The assessment was slight 
bilateral high-frequency sensorineural hearing loss.

At the August 1999 hearing, the veteran testified that, after 
his 1990-1991 active duty tour, his fiancée noticed that he 
had trouble hearing.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his hearing loss, but he did not respond.

March 2002 VA audiometric testing showed hearing thresholds, 
in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
25
50
50
LEFT
30
25
30
35
40

Speech discrimination scores were 90 percent in the right ear 
and 92 percent in the left, and the assessment was mild to 
moderate bilateral sensorineural hearing loss.  The examiner 
noted that audiometric testing at the July 1991 
demobilization examination did not show hearing disability 
for VA compensation purposes, and opined that the current 
hearing disability was not related to active duty or to an 
undiagnosed illness.

In this case the record shows no evidence of a hearing 
disability for VA purposes prior to April 1998, i.e., years 
after the veteran separated from active duty.  Moreover, it 
is well to observe that following audiological study in March 
2002, the examiner opined that the veteran's hearing 
disability is unrelated to his military service.  There is no 
competent opinion to the contrary.  In the absence of medical 
evidence linking the veteran's current hearing disability to 
his military service, service connection therefor is not 
warranted.  Rabideau.

Entitlement to service connection for diabetes mellitus

The service medical records do not reflect complaints, 
diagnoses, or treatment of diabetes mellitus.

At a July 1992 VA examination, serum glucose was elevated, 
but diabetes mellitus was not diagnosed.

The appellant's blood sugar was normal at an August 1997 
Persian Gulf Registry examination.

At the April 1998 VA examination, the examiner merely noted 
that diabetes mellitus had been diagnosed earlier that year.  

The veteran had not claimed entitlement to service connection 
for diabetes mellitus, in accord with 38 C.F.R. §§ 3.151(a), 
3.155(a), but the RO apparently assumed that he should have 
done so and, in the April 1998 RO decision, denied a 
"claim" the veteran never filed.  In the September Notice 
of Disagreement, the veteran merely expressed disagreement 
with everything the RO denied.  Thus, the "issue" of 
entitlement to service connection for diabetes mellitus rose 
to appellate status.

In May 1998, a VA neurologist noted that the appellant was on 
medication for diabetes mellitus.

In January 2001, the RO asked the veteran, pursuant to the 
December 2000 Board remand, to identify health care providers 
who had treated his diabetes mellitus, but he did not 
respond.

At the February 2002 VA examination, the examiner, after 
reviewing the claims folder, concluded that diabetes mellitus 
is unrelated to the appellant's military service.  He 
reiterated that assertion in a December 2002 addendum to his 
February examination report, and added that the etiology of 
the disorder is genetic and that it is not an undiagnosed 
illness.

In light of the absence of medical evidence linking the 
veteran's diabetes mellitus to his military service, service 
connection is not warranted.  Rabideau.

Entitlement to service connection for degenerative joint 
disease of the left ankle

The veteran's service medical records do not reflect 
complaints, diagnoses, or treatment of a left ankle disorder.

In records from the veteran's private doctor dated between 
October 1993 and December 1997, he complained of swelling and 
pain of the left foot or ankle.  No history of any ankle 
injury was provided.  In each case, the diagnosis was gout, 
"probable gout," or "most likely gout."

A lower extremity disorder was not diagnosed by VA on 
examination in August 1997.

At the April 1998 VA examination, the examiner merely noted 
the veteran's report of left ankle pain since 1992 after 
prolonged walking, and also noted December 1997 X rays that 
showed focal degenerative changes.  

The veteran had not claimed entitlement to service connection 
for degenerative joint disease of the left ankle, in accord 
with 38 C.F.R. §§ 3.151(a), 3.155(a), but the RO apparently 
assumed that he should have done so and, in the April 1998 RO 
decision, denied the "claim" the veteran never filed.  In 
the September Notice of Disagreement, the veteran merely 
expressed disagreement with everything the RO denied.  Thus, 
the issue of entitlement to service connection for 
degenerative joint disease of the left ankle rose to 
appellate status.

At the August 1999 hearing, the veteran did not testify about 
a left ankle disorder.

At a February 2002 VA examination, the examiner noted that 
there was no history of left ankle injury, but the appellant 
did have a history of pain and swelling.  The examiner noted 
the veteran's history of gout, and wrote that joint pain, 
without injury, was typical of gout.  Following examination 
the diagnoses included chronic left ankle swelling, with 
limitation of motion, likely due to an unknown remote injury, 
but unrelated to the veteran's military service.

Whether degenerative joint disease of the veteran's left 
ankle is due to gout or to a remote injury, there is no 
medical evidence linking the disorder to his military 
service.  In the absence of such evidence, service connection 
is not warranted.  Rabideau.

In reaching these decisions the Board considered the 
appellant's sincerely held belief that these disorders are 
related to his military service.  The veteran, however, is 
not trained in the field of medicine.  Hence, his opinion 
cannot constitute competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Finally, as the preponderance of the evidence is against each 
of the claims presented, the doctrine of reasonable doubt 
does not apply.
 

ORDER

New and material evidence has not been received to reopen 
claims of entitlement to service connection for hypertension 
and for skin disorders, including tinea pedis and dyshidrotic 
eczema.

Service connection for gout, muscle tension headaches, 
degenerative disc disease of the lumbar spine, hearing loss, 
diabetes mellitus, and degenerative joint disease of the left 
ankle, is denied.

Service connection for an undiagnosed illness, manifested by 
headaches and hematuria, is denied.


REMAND

The veteran's service medical records, to include his 
National Guard records do not reflect complaints, diagnoses, 
or treatment of a mental disorder.  Further, neither 
treatment records from his private doctor, dated from July 
1992 to November 1997, nor his August 1997 Persian Gulf 
Registry examination suggest that the veteran had a 
psychiatric disorder.

In a December 1997 statement, however, the veteran's fiancée 
noted that the veteran had mood swings, a short temper, 
difficulty sleeping, and that he paced the floor.  Though her 
statement is not a claim in accordance with 38 C.F.R. 
§§ 3.151(a), 3.155(a), the RO, nevertheless, deemed it to be 
one, and arranged for a VA psychiatric examination.

At a May 1998 VA psychiatric examination, the veteran's 
affect was depressed and psychomotor retardation was noted.  
A dysthymic disorder was diagnosed.

The August 1998 RO decision noted a lack of medical evidence 
relating the veteran's psychiatric disorder to his military 
service, and denied service connection therefor.

At the August 1999 hearing, the veteran did not testify about 
a psychiatric disorder.

The report of January 1999 VA psychological testing and 
evaluation indicated that several tests were administered, 
but reported only conclusions rather than test results.  
Moderate depressive symptoms were noted.  Unfortunately, the 
failure to include all the results, including test scores and 
ancillary records, in reports of psychological testing and 
evaluation precludes effective review of the reports by 
subsequent examiners or by an independent medical expert.

The report of an October 2000 VA psychological evaluation 
also indicated that several tests were administered, but 
again reported only conclusions rather than test results.  
For example, the examiner said, "His score on the BDI [Beck 
Depression Inventory] reveal [sic] evidence of some 
depressive symptoms," but the score was not reported.  In 
addition, the examiner said the veteran complained of 
occasional depressed mood but denied other depressive 
symptoms.  Notably, according to the examiner, mood was 
euthymic on examination, and affect was appropriate.  The 
examiner concluded that, though the veteran had some 
depressive symptoms, he did not meet the criteria for a 
diagnosis of major depression.  An Axis II diagnosis was 
deferred.  The Board finds that this examination was 
inadequate.  Further, since the examiner asserted that the 
veteran had combat exposure, an assertion not supported by 
service personnel records, the examination is inaccurate and 
suspect.

The examiner who conducted the May 1998 psychiatric 
examination conducted another in August 2001.  The veteran's 
affect was again depressed and psychomotor retardation was 
again noted.  The diagnoses on this occasion included major 
depression rather than dysthymic disorder.

The report of a February 2002 VA psychiatric examination 
noted that the veteran's mood was withdrawn and intense, and 
his affect was dull.  Pertinent diagnoses included major 
depression in partial remission.  The examiner cited 
extensively to the two reports of prior psychiatric 
examinations, both by the same examiner, and then attempted 
to rationalize the diagnoses rendered by the other 
psychiatrist as follows:  

The veteran was previously diagnosed with 
dysthymic disorder and later the same 
examiner saw him and the diagnosis was 
major depression.  Frequently, this is 
not an infrequent occurrence that the 
veteran's initial symptoms were more mild 
and sporadic, but with the progression of 
time, they became more intense and more 
persistent.  Therefore, the major 
depression is in my opinion a progression 
of his previously diagnosed dysthymic 
disorder.  It is also possible to have 
both conditions, which is called a 
"double depression."  Then again this 
is well-known psychiatric condition, 
which one has both conditions.  In his 
instance, his symptoms, at this time are 
reflective of having a major depression 
in partial remission and that they are of 
having a complete remission of his major 
depression and a dysthymic disorder.  
[Sic]

The foregoing rationalization is not clear.  It appears, 
however, that the examiner contends that one person may have 
both dysthymic disorder and major depression simultaneously 
while, at the same time, the former is progressing to the 
latter.  In accord with 38 C.F.R. § 4.125 (2002), however, 
psychiatric diagnoses must conform to the diagnostic criteria 
of the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  It is not clear that the diagnoses 
rendered in this case do so.  Thus, it would be helpful to 
have a reassessment of the veteran's mental condition.  

Accordingly, this case is REMANDED for the following:

1.  The veteran must identify all VA and 
non-VA health care providers that have 
treated him for any psychiatric illness 
since May 1998.  The RO must then obtain 
records of treatment from the Greenville 
Vet Center and from the Durham VA 
hospital as well as from every other 
health care provider identified.  Such 
records should include reports of 
psychiatric examination, records of group 
and individual psychotherapy, social work 
surveys, and reports of psychological 
testing and evaluation including test 
scores and ancillary records.

2.  With the veteran's permission, 
contact his employer and obtain records 
of his use of sick leave and vacation for 
2001, 2002, and 2003.

3.  The RO must arrange for the veteran 
to undergo VA psychological testing and 
evaluation by an examiner who has not 
seen him previously.  Do NOT send the 
claim folder to the examiner for review, 
but advise the examiner that the veteran 
had active duty from December 9, 1990, to 
August 26, 1991, including service in the 
Persian Gulf from January 10 to April 28, 
1991, and that his service medical 
records do not reflect treatment of a 
mental disorder.

a.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities such as a "cry for 
help" or prevarication, the 
examiner must render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

b.  If the examiner diagnoses major 
depressive disorder, the report 
should cite the DSM-IV "category 
A" criteria the veteran manifests, 
the manner in which he manifests 
each, and the evidence of such 
manifestations upon which the 
examiner relied.  The examiner must 
also explain how symptoms cause 
clinically significant distress or 
impairment in social, occupational, 
or other important areas of 
functioning.  

c.  If the examiner diagnoses a 
dysthymic disorder, the report 
should cite the DSM-IV "category 
B" criteria the veteran manifests, 
the manner in which he manifests 
each, and the evidence of such 
manifestations upon which the 
examiner relied.  The examiner must 
also explain how symptoms cause 
clinically significant distress or 
impairment in social, occupational, 
or other important areas of 
functioning.  

d.  Axis II diagnoses must not be 
deferred.  

e.  If major depressive disorder or 
dysthymic disorder are diagnosed, 
the examiner must opine whether it 
is at least as likely as not that 
the veteran incurred the psychiatric 
disorder between December 9, 1990, 
and August 26, 1991.

f.  All factors upon which the 
examiner's opinions are based must 
be set forth in the report.  If the 
examiner opines that the veteran 
incurred major depression or 
dysthymic disorder between December 
9, 1990, and August 26, 1991, the 
report must explain how the examiner 
was able to determine, with such 
precision, the date of incurrence of 
the mental disorder. 

4.  Upon completion of psychological 
testing and evaluation, the RO must 
arrange for the veteran to undergo VA 
psychiatric examination by an examiner 
who has not seen him previously.  Do NOT 
send the claim folder, or the results of 
the psychological testing and evaluation, 
to the examiner for review, but advise 
the examiner that the veteran had active 
duty from December 9, 1990, to August 26, 
1991, including service in the Persian 
Gulf from January 10 to April 28, 1991, 
and that his service medical records do 
not reflect treatment of a mental 
disorder.

a.  If the examiner diagnoses a 
major depressive disorder, the 
report should cite the DSM-IV 
"category A" criteria the veteran 
manifests, the manner in which he 
manifests each, and the evidence of 
such manifestations upon which the 
examiner relied.  The examiner must 
explain how symptoms cause 
clinically significant distress or 
impairment in social, occupational, 
or other important areas of 
functioning.  

b.  If the examiner diagnoses 
dysthymic disorder, the report 
should cite the DSM-IV "category 
B" criteria the veteran manifests, 
the manner in which he manifests 
each, and the evidence of such 
manifestations upon which the 
examiner relied, and it should also 
explain how symptoms cause 
clinically significant distress or 
impairment in social, occupational, 
or other important areas of 
functioning.  

c.  Axis II diagnoses must not be 
deferred.  

d.  If major depressive disorder or 
dysthymic disorder are diagnosed, 
the examiner must opine whether it 
is at least as likely as not that 
the veteran incurred the psychiatric 
disorder between December 9, 1990, 
and August 26, 1991.

e.  All factors upon which the 
examiner's opinions are based must 
be set forth in the report.  If the 
examiner opines that the veteran 
incurred major depression or 
dysthymic disorder between December 
9, 1990, and August 26, 1991, the 
report should explain how the 
examiner was able to determine, with 
such precision, the date of 
incurrence of the mental disorder. 

5.  After, and only after the RO has 
received the VA psychiatric and 
psychological reports should the 
examiners then be provided the claims  
folder for review.  Following their 
review, the examiners must prepare an 
addendum to their respective reports.  
This departure from ordinary case 
handling procedures is necessary in order 
to ensure that the examination reports 
are full, complete, and independent.

6.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and, 
unless the benefit sought on appeal is 
granted, issue a Supplemental Statement 
of the Case in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).

The appellant has the right to submit additional evidence and 
argument on the issue appealed.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  VA 
is in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


